          Case 3:99-cr-00161-HDM-RAM Document 52
                                              51 Filed 08/13/20 Page 1
                                                                     3 of 1
                                                                          3



1                               UNITED STATES DISTRICT COURT

2                                   DISTRICT OF NEVADA

3

4    UNITED STATES OF AMERICA,                   )   Case No.: 3:99-cr-00161-HDM-RAM
                                                 )
5                  Plaintiff,                    )
                                                 )   (Proposed)
6          vs.                                   )
                                                 )   ORDER
7    DARRYL WILLIAMS,                            )
                                                 )
8                  Defendant.                    )
                                                 )
9

10         Based on the Stipulation of counsel and good cause appearing,

11         IT IS THEREFORE ORDERED that the government’s response to Defendant’s

12   Emergency Motion for Order Reducing Sentence or Modifying Judgment under 18 U.S.C.

13   § 3582 (c)(1)(A)(i) and Authorizing Any Remaining Portion of His Sentence to be Served

14   on Home Confinement (ECF No. 44) be due on August 18, 2020.

15

16         DATED this ____
                      13th of ________,
                              August    2020.

17

18
                                              ____________________________________
19                                            UNITED STATES DISTRICT JUDGE

20

21

22

23

24
                                             3
